                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
R. ALEXANDER ACOSTA,                     )
Secretary ofLah01~                       )
United States Department ofLah01;        )
     Plaintiff,                          )
                                         )
      v.                                 )
                                         )
MADEIRA RESTAURANT INC. d/b/a           )
                                                  C.A. No. 19·093·JJM·LDA
MADEIRA RESTAURANT, THE                 )
WATERFRONT RESTAURANT AND               )
LOUNGE INC. d/b/a AL'S                  )
WATERFRONT RESTAUARANT &                )
MARINA, and ALBERTINO MILHO,            )
DAVID MILHO, and KAREN                  )
DASILVA, Individually,                  )
    Defendants.                         )
______________________ )

                         MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      This is an action under the Fair Labor Standards Act ("FSLA") brought by

PlaintiffR. Alexander Acosta, Secretary of Labor of the United States Department of

Labor ("the Secretary of Labor") against Madeira Restaurant Inc. and The Waterfront

Restaurant and Lounge Inc. d/b/a Al's Waterfront Restaurant & Marina 1 (all




      1 In addition to Madeira Restaurant and the Waterfront Restaurant and
Lounge, the Secretary of Labor sued Defendants: Albertina Milho, the president and
an owner of Madeira Restaurant and Waterfront Restaurant; David Milho, manager
at Madeira Restaurant during the times of the year when the Waterfront Restaurant
was closed; and Karen DaSilva, the primary restaurant manager at Madeira
Restaurant and the payroll manager for both Madeira Restaurant and Waterfront
Restaurant
Defendants collectively "Madeira Restaurant").     By answer, Madeira Restaurant

asserts two counterclaims under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§

1346(b), 2671·2680, and the Equal Access to Justice Act ("EAJA") against the

Secretary of Labor. The United States, on behalf of the Secretary of Labor, moves to

dismiss Madeira Restaurant's counterclaims pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). ECF No. 12. For the following reasons, the Court

GRANTS the Secretary of Labor's Motion to Dismiss Madeira Restaurant's two

counterclaims.

I.    BACKGROUND
      The Secretary of Labor's complaint alleges that Madeira Restaurant violated

the FLSA by failing to compensate properly eleven employees for overtime hours

worked. The Secretary of Labor also alleges that Madeira Restaurant violated the

FLSA by failing to "make, keep, and preserve adequate and accurate records" related

to employees' wages and hours.     ECF No. 1 at 10. The alleged violations were

discovered during an investigation by the Secretary of Labor that examined Madeira

Restaurant's employment practices from October 31, 2015 to October 28, 2017. The

Secretary of Labor sought monetary relief of $45,130.77 for unpaid wages and an

equal amount in liquidated damages for a total of $90,261.54.

      Upon completion of the investigation and filing of the complaint, the Secretary

of Labor issued the following statement in a press release: "The defendants knew

what the FLSA required of them yet intentionally disregarded or violated those

requirements. In doing so, they not only deprived their employees of their hard·




                                         2
earned wages, they also undercut those competitors who chose to obey the law." ECF

No.9 at 4.

       Madeira Restaurant responded by bringing the counterclaims that are at issue

here, seeking damages under the FTCA, for harm caused by the "false or misleading"

press release that "intentionally or negligently" damaged the business as well as

reimbursement of legal fees and costs under the EAJA. Id The Secretary of Labor

has moved to dismiss the FTCA claim for lack of subject matter jurisdiction and to

dismiss the EAJA claim for failure to state a claim upon which relief can be granted.

II.   APPLICABLE LEGAL STANDARDS

      A defendant may move for relief asserting lack of subject matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(1). Fed. R. Civ. P. 12(b)(1). Subject

matter jurisdiction is "never presumed." Viqueil'B v. First Bank, 140 F.3d 12, 16 (1st

Cir. 1998).   If a party invokes subject matter jurisdiction, it must show by a

preponderance of the evidence that jurisdiction is proper. Padilla-Mangual v. Pavia

Hasp., 516 F.3d 29, 31 (1st Cir. 2008). The Court may look to materials beyond the

pleadings when deciding on a Rule 12(b)(1) motion. Gonzalez v. United States, 284

F.3d 281, 288 (1st Cir. 2002).

      A complaint can also be dismissed under Federal Rule of Civil Procedure

12(b)(6) where it fails to state a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6). To survive a motion for dismissal under Rule 12(b)(6), the complaint must

contain enough facts "to state a claim to relief that is plausible on its face." Bell

Atlantic C01p. v. Twombly, 550 U.S. 544, 570 (2007).         A claim that is simply




                                          3
conceivable is not enough. Id. For a claim to be "facially plausible," the factual

allegations, accepted as true, must provide a "reasonable inference that the defendant

is liable for the misconduct alleged." Ashcl'Oft v. Iqbal, 556 U.S. 662, 678 (2009). The

Court must accept as true only factual allegations, and not legal conclusions. I d.

III.   DISCUSSION

       A.     Madeira Restaurant's Claim Under the FTCA

       As a longstanding principle, the United States, as sovereign, "is immune from

suit save as it consents to be sued ... and the terms of its consent to be sued in any

court define that court's jurisdiction to entertain the suit."         United States v.

SheJ'Wood, 312 U.S. 584, 586 (1941).        When the Government waives sovereign

immunity, "limitations and conditions upon which the Government consents to be

sued must be strictly observed and exceptions thereto are not to be implied." Soriano

v. United States, 352 U.S. 270, 276 (1957).

       In some circumstances, the United States consents to be sued under the FTCA.

"The FTCA provides a 'carefully limited waiver' ofthe federal government's sovereign

immunity for certain claims alleging harm caused by United States employees or

agents." Cauoll v. United States, 661 F.3d 87, 93 (1st Cir. 2011) (quoting Bolduc v.

United States, 402 F.3d 50, 62 (1st Cir. 2005)). More precisely, the FTCA grants

district courts jurisdiction in civil suits against the United States fm<

        [Ilnjury or loss of property ... caused by the negligent or wrongful act or
       omission of any employee of the Government while acting within the
       scope of his office or employment, under circumstances where the United
       States, if a private person, would be liable to the claimant in accordance
       with the law of the place where the act or omission occurred.




                                            4
28 U.S.C. § 1346(b)(1). However, the FTCA's waiver of immunity has clearly defined

exceptions, and "where they apply, 'the federal courts lack subject matter

jurisdiction."' Cauoll, 661 F. 3d at 93 (quoting Wood v. United States, 290 F.3d 29,

35 (1st Cir. 2002)).

       One such exception to the FTCA, 28 U.S.C. § 2680(h), states that the

Government does not waive sovereign immunity when the claims against the

government arise out of "libel, slander, [or) misrepresentation." This provision of the

FTCA is called the "intentional tort exception." See Levin v. United States, 568 U.S.

503, 507 (2013).

      When determining whether a claim is barred by the intentional tort exception,

the First Circuit considers substance over form, pushing courts to "look past the

nomenclature employed by the plaintiff and focus on the actual nature of the

plaintiffs grievance." Limone v. United States, 579 F.3d 79, 92 (1st Cir. 2009) (citing

Jimenez-Nieves v. United States, 682 F.2d 1, 6 (1st Cir. 1982)). "If that grievance

rests on proof of conduct that traditionally comprises an excepted tort, section 2680(h)

precludes suit." Limone, 579 F.3d at 92.

      The First Circuit has held that while the intentional tort exception enumerates

slander and libel, it also applies fully to claims of defamation. See Jimenez-Nieves,

682 F.2d at 6. For example, the First Circuit has held that claims based on a false

and defamatory statement to the media by a federal agency are barred under the

intentional tort exception. See Aversa v. United States, 99 F.3d 1200, 1213 (1st Cir.

1996). In Aversa, two men charged with money laundering sued the United States




                                           5
after the Internal Revenue Service ("IRS") issued a press release implying that the

men gained the money laundered through illegal means such as drug trafficking or

organized crime. I d. at 1204·05. Although the Court rebuked the IRS for knowingly

putting out a "false and misleading" statement that caused reputational harm to the

plaintiffs, the suit was still barred by the intentional tort exception. I d. at 1203. The

Court applied the elements of the tort of defamation under the laws of Vermont,

where the events took place, to reach its conclusion. Id. at 1206·07.

      Under Rhode Island law, the elements of a cause of action of defamation are:

             (1) the utterance of a false and defamatory statement concerning
             another;
             (2) an unprivileged communication to a third party;
             (3) fault amounting to at least negligence; and
             (4) damages

Nassa v. Hook·SupeRx, Inc., 790 A.2d 368, 373 n.10 (R.I. 2002).

      According to Madeira Restaurant, the press release was false and misleading,

thus satisfYing the first element of defamation. By putting the press release out for

public consumption, there was communication to third parties. In terms of fault

amounting to at least negligence, Madeira Restaurant themselves stated that the

Secretary of Labor acted intentionally or negligently to cause damage.              This

reputational and financial damage claimed is the basis for seeking relief. Thus,

Madeira Restaurant's FTCA claim is substantively one of defamation as all four

elements under Rhode Island law are satisfied.

      Here, there is no dispute that the Secretary of Labor released the press release

within the scope of his official capacity as head of the Department of Labor. As




                                           6
procedurally required, the Court must accept as true Madeira Restaurant's assertion

that the Secretary of Labor intentionally or negligently put out a false and misleading

statement with the purpose of harming the restaurant. Thus, as in Aversa, the claim

is centered on a defamatory statement put out by a federal agency that caused

reputational harm. Though Madeira Restaurant does not specifically name it as a

slander, libel, or defamation action, the substance of the FTCA claim amounts to

reputational harm as the result of a communicated defamatory statement. The claim

is thus substantively the same as the ones barred by the intentional tort exception in

A versa and Jimenez-Nieves. As in A ve1'Sa, the claim is inherently one of defamation

under controlling state law.

       B.    Madeira Restaurant's Claim Under the EAJA

      The EAJA authorizes courts to award legal fees and expenses to the prevailing

party in a civil action against the United States. 28 U.S. C. § 2412(b). To recover

under the EAJA, the party seeking reimbursement must apply to the court "within

thirty days of final judgment in the action" that establishes they are the prevailing

party and thus eligible to recover. 28 U.S.C. § 2412(d)(1)(B). "[A] 'final judgment' for

purposes of 28 U.S.C. § 2412(d)(1)(B) means a judgment rendered by a court that

terminates the civil action for which EAJA fees may be received." Melkonyan v.

Sullivan, 501 U.S. 89, 96 (1991). "[A] 'prevailing party' is one who has been awarded

some relief by the court." Buckhannon Bd & Care Home, Inc. v. W Va. Dep't of

Health & Human Res., 532 U.S. 598, 603 (2001).




                                           7
      A claim filed under the EAJA before the party has been granted relief, and

thus prevailed, is considered premature. See Sohappy v. Hodel, 911 F.2d 1312, 1321

(9th Cir. 1990) (citing Papazian v. Bowen, 856 F.2d 1455, 1456 (9th Cir. 1988));

McDonald v. Schweike1; 726 F.2d 311, 314 (7th Cir. 1983) ("The claimant can apply

for fees as soon as he has prevailed."); Gonzalez v. United States, 44 Fed. Cl. 764, 768

(Fed. Cl. 1999) ("[A]n EAJA petition may be timely filed once the party seeking

attorney fees has prevailed in the underlying litigation."). At least one other court

has held that the proper remedy for a premature EAJA claim is dismissal without

prejudice. See Perez v. Guardian Roofi"ng, No. 3:15·CV·05623· RJB, 2016 WL 898545

at *3 (W.D. Wash. Mar. 9, 2016).

      In the case at hand, there has been no judgment entered for which Madeira

Restaurant could have prevailed on. Thus, the counterclaim for attorney's fees under

the EAJA is premature. Though the Court grants the Secretary of Labor's motion to

dismiss the claim at this stage, Madeira Restaurant may still seek reimbursement

under the EAJA should they prevail when the Court enters final judgment and file

the petition in the timely manner statutorily prescribed.

IV.   CONCLUSION

      For the reasons stated above, the Court GRANTS the Secretary of Labor's

Motion to Dismiss Madeira Restaurant's counterclaims under the FTCA and EAJA.

ECF No. 12.




                                          8
John J. McCo nell, Jr.
United States District Judge

July 15, 2019




                               9
